Exhibit 10.3
 
THIRD AMENDMENT
 TO
OFFER OF EMPLOYMENT LETTER
 
This THIRD AMENDMENT TO OFFER OF EMPLOYMENT LETTER (this “Third Amendment”) is
made the 30th day of June, 2009, by and between AXS-One Inc., a Delaware
corporation (the “Company”), and Philip L. Rugani (the “Employee”).  Capitalized
terms used but not otherwise defined herein have the meanings ascribed to such
terms in the Offer of Employment Letter (as defined below).
  
WHEREAS, the Company and the Employee are parties to an offer of employment
letter dated as of September 4, 2007, as amended by an Amendment to Offer of
Employment Letter dated as of August 12, 2008 and a Second Amendment to Offer of
Employment Letter dated as of January 27, 2009 (collectively, the “Offer of
Employment Letter”), pursuant to which the Company retained the Employee to
serve as Executive Vice President, Field Operations of the Company; and


WHEREAS, the parties now wish to effect certain changes to the severance
benefits payable to the Employee pursuant to the Offer of Employment Letter and
in accordance with that certain Agreement and Plan of Merger dated as of April
16, 2009 (the “Merger Agreement”) by and among Unify Corporation (“Parent”),
UCAC, Inc. and the Company.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, receipt of which is hereby
acknowledged, the Company and the Employee hereby agree as follows:


1.           Amendments.  The following provisions of the Offer of Employment
are hereby amended as follows:


(a)           The first paragraph of the section of the Offer of Employment
Letter entitled “Change of Control” is deleted and the following substituted
therefor:
 
“Change of Control: In the event of a termination of your employment hereunder
by the Company without Cause or by you for Good Reason (as defined below) and,
in either case, under circumstances constituting an Involuntary Separation from
Service within the meaning of Treasury Regulations Section 1.409A-1(n) on or
within 12 months following a Change of Control, the Company will pay you a
separation pay benefit (the “Change of Control Severance Payments”) equal to the
amount of the Severance Payments payable pursuant to the section above entitled
“Severance Package” (i.e., three (3) months of your annual rate of base salary
(as of your Separation from Service date)), payable over a three-month period as
provided in clauses (i) through (iii) of the section above entitled “Severance
Package”; provided, that if Parent sells or otherwise transfers all or
substantially all of the Company’s assets prior to the end of such three-month
period, or if Parent is acquired (by merger, tender offer or otherwise) by a
third-party acquirer prior to the end of such three-month period, then Parent
(or the surviving company) shall, within five business days following such
change of control event, pay to the Employee, in a lump sum, the full amount of
the remaining Change of Control Severance Payments.  For purposes of this
section, your “annual rate of base salary” means such rate as was in effect on
the original effective date of the Offer of Employment Letter (i.e.,
$275,000).  In addition, if COBRA continuation coverage under any Company (or
successor) healthcare plan is elected, the Company (or successor) shall provide
such coverage at no cost to you for the period of the COBRA coverage or six
months, whichever is shorter.  You will also be entitled to prompt payment of
(A) any accrued but unpaid salary, automobile allowance and vacation, (B) any
earned but unpaid bonus (subject, if applicable, to the terms of any deferred
compensation arrangements), and (C) reimbursement of business expenses incurred
prior to the date of termination.”
 

--------------------------------------------------------------------------------



 
(b)           The section of the Offer of Employment Letter entitled “Change of
Control” is amended by adding a new paragraph as follows:
 
“For purposes of this paragraph, the terms “Net License Revenue”, “Old Notes”,
“Earn-Out” and “Parent Shares” have the meanings ascribed to such terms in the
Merger Agreement.  In addition to the Change of Control Severance Payments
described above, in the event of a termination of employment hereunder by the
Company without Cause or by you for Good Reason and, in either case, under
circumstances constituting an Involuntary Separation from Service within the
meaning of Treasury Regulations Section 1.409A-1(n) on or within 12 months
following a Change of Control pursuant to the Merger Agreement, you will be
eligible to receive additional compensation in the form of earn-outs
(collectively, the “Management Performance Shares”) based upon Net License
Revenue recorded over the same period in which the holders of Old Notes will be
eligible to receive their Earn-Out shares.  The Management Performance Shares
shall be earned and distributed in accordance with the provision of Section
4.7(b) of the Merger Agreement, so that after holders of Old Notes have received
2,580,000 Parent Shares (as adjusted to reflect stock splits, stock dividends
and reverse stock splits of Parent) as Earn-Out, you will receive 8.03% of
one-half of the next 342,500 Parent Shares (as adjusted to reflect stock splits,
stock dividends and reverse stock splits of Parent) distributed as Earn-Out, up
to a maximum of 13,750 Parent Shares.  Issuance of the Management Performance
Shares will be made to you on the same basis as the issuance of Earn-Out Parent
Shares to the holders of Old Notes. The protective provisions described in
Section 4.7 of the Merger Agreement shall apply for your benefit as if
incorporated in this paragraph.”


2.           Effect of Amendment.  The parties hereby agree and acknowledge that
except as provided in this Third Amendment, the Offer of Employment Letter
remains in full force and effect and has not been modified or amended in any
other respect, it being the intention of the Company and the Employee that this
Third Amendment and the Offer of Employment Letter be read, construed and
interpreted as one and the same instrument.


3.           Governing Law.  This Third Amendment shall be interpreted under,
and construed in accordance with, the laws of the State of New Jersey, exclusive
of its choice of law provisions.


4.           Counterparts.  This Third Amendment may be executed and delivered
(including by facsimile or electronic transmission) in multiple counterparts,
each of which shall be an original, so that all of which taken together shall
constitute one and the same instrument.


5.           Further Assurances.  Each of the parties hereto will, at the
request of the other party, execute, deliver and acknowledge, without any
consideration, such additional documents, instruments or certificates or do or
cause to be done such other things as are reasonably necessary or desirable to
make effective the agreements and transactions contemplated by this Third
Amendment.


[Signature page follows.]
 
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment on the
year and date first above written.


 
AXS-ONE INC.
 


By:/s/ William P. Lyons                               
Name:  William P. Lyons
Title:  Chief Executive Officer




EMPLOYEE:




/s/ Philip L. Rugani                                       
Philip L. Rugani








[Signature Page to Third Amendment to Offer of Employment Letter]
 

 

--------------------------------------------------------------------------------



